DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-18-2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0030962 hereinafter Hommura in view of U.S. Pre-Grant Publication No. 2011/0053042 hereinafter Yamada. 
Regarding Claim 1, Hommura teaches an electrolyte material comprising a polymer (H) (paragraph 33), wherein the polymer (H) comprises a copolymer having a specific unit (A) 

    PNG
    media_image1.png
    263
    655
    media_image1.png
    Greyscale

Hommura further teaches that the proportion of the specific unit (A) is preferably from 10 to 50 mol %, in all units (100 mol %) constituting the polymer (H) (paragraph 64) but does not specifically disclose that the proportion of the unit (D) [i.e. the proportion of the units based on chlorotrifluoroethylene] is from 38.1 to 90 mol %. 
However, Yamada teaches a reinforced polymer electrolyte membrane that comprises a fluorine-containing copolymer (A) and a reinforcing polymer film (paragraph 16), wherein the fluorine-containing copolymer (A) used is fluoroolefin [i.e. the fluoroolefin comprises chlorotrifluoroethylene] (paragraph 18). Yamada further teaches that the chlorotrifluoroethylene is included in an amount of 40 to 90 mol % (paragraph 22). 
Therefore, it would have been obvious to one of ordinary skill in the art to use such proportions of the specific unit (D) [chlorotrifluoroethylene is preferably from 40 to 90 mol %] before the effective filing date of the claimed invention because Yamada specifically teaches that when the proportion of the fluoroolefin [chlorotrifluoroethylene] is less than 40 mole %, 
The use of a known technique (i.e. chlorotrifluoroethylene included in an amount of 40 to 90 mol %) to improve similar products (or methods) in the same way is likely to be obvious (see MPEP § 2143, C.). 
Regarding Claim 3, Hommura teaches that the polymer (H) further comprises tetrafluoroethylene [TFE] (paragraph 135).
Regarding Claim 4, the combination teaches that the proportion of the specific unit (A) is preferably from 10 to 50 mol %, in all units (100 mol %) constituting the polymer (H) (paragraph 64); and the proportion of the unit (D) is preferably from 40 to 90 mol %, based on 100 mol % of all units (paragraph 22). 
Regarding Claim 5, Hommura teaches that the polymer (H) comprises a copolymer having a specific unit (A) represented by formula (u12-1 or u12-2 or u12-3) (see paragraph 63). 
Regarding Claim 6, Hommura teaches that that the polymer (H) further comprises a copolymer having a specific unit (A) represented by formula (u11) (see paragraph 37). 
Regarding Claims 2 and 7-8, Hommura teaches an electrolyte material comprising a polymer (H) (paragraph 33), wherein the polymer (H) comprises a copolymer having a specific unit (A) represented by formula (u12) shown above and unit (D) [chlorotrifluoroethylene] (paragraphs 62 and 134). The combination teaches that the proportion of the specific unit (A) is preferably from 10 to 50 mol %, in all units (100 mol %) constituting the polymer (H) (paragraph 
With regards to the recitation of ”equivalent mass”, ‘”mass reduction rate” and “hydrogen gas permeability coefficient”, MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Because the electrolyte material recited in the reference is substantially identical to that of the claims, claimed properties or characteristics are presumed to be inherent.
Regarding Claims 11-13, Hommura teaches a polymer electrolyte fuel cell comprising a membrane/electrode assembly that comprises an anode [13] having a catalyst layer, a cathode [14] having a catalyst layer, and the polymer electrolyte membrane as described which is disposed between the anode and the cathode (paragraph 178). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.